Title: Andrew Stevenson to James Madison, 15 December 1829
From: Stevenson, Andrew
To: Madison, James


                        
                            
                                My dr. Sir,
                            
                            
                                
                                    Washington
                                
                                Decr. 15. 1829.
                            
                        
                         
                        This letter will be handed you by my friend Colo. Dwight, of Massts, whom I beg leave to introduce to you
                            & Mrs. Madison! Colo D. visits Richmond for a few days, to see how we folks of the old
                            dominion manage things at home! I beg leave to recommend him to yr especial & kind consideration, & make
                            him acquainted with our friends in the Convention! Most truly & respectfully Yr friend & He. St.
                        
                        
                            
                                A: Stevenson
                            
                        
                    